MEMORANDUM **
The court vacates its September 7, 2007 order.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reconsider and motion to reopen.
The BIA’s denial of a motion to reconsider and a motion to reopen is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The regulations state that a motion to reconsider must be filed within 30 days of the mailing of the BIA decision. See 8 C.F.R. § 1003.2(b)(2).
The BIA did not abuse its discretion in denying petitioners’ February 2, 2007 motion to reconsider which sought reconsideration of the BIA’s November 6, 2006 decision. Accordingly, to the extent petitioners seek review of the BIA’s denial of the motion to reconsider, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent petitioners challenge the BIA’s denial of the motion to reopen, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (concluding that the court lacks jurisdiction to review the Board of Immigration Appeals’ denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
*153All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.